Exhibit 10.100

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY THE SECURITIES REGULATORY
AUTHORITY OF ANY OTHER JURISDICTION, NOR HAS ANY COMMISSION OR AUTHORITY PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.  THE SHARES MAY NOT BE TRANSFERRED OR RESOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION IS AVAILABLE. 
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

SUBSCRIPTION AGREEMENT

Common Stock

 

VCAMPUS CORPORATION

 

1.                                       Subscription.  The undersigned
(hereinafter referred to as “Subscriber”) hereby subscribes for and agrees to
purchase the number of shares of Common Stock of VCampus Corporation (the
“Company”), par value $0.01 per share, set forth on the signature page hereto
(the “Shares”) in consideration for payment by the Subscriber of a per Share
purchase price of $1.63 (the “Purchase Price”) pursuant to this Subscription
Agreement (the “Agreement”).  The Subscriber herewith tenders the entire amount
of such purchase price by check or wire transfer payable to the order of the
Company.

 

The Subscriber acknowledges that at the time of issuance the Common Stock will
not be registered under the Securities Act of 1933 (the “Act”), in reliance upon
an exemption from registration contained in the Act, and that the Company’s
reliance upon such exemption is based, at least partially, on the Subscriber’s
representations and warranties contained in this Subscription Agreement.

 

2.                                       Acceptance or Rejection of
Subscription.  Subscriber acknowledges and agrees that this subscription shall
not be effective until accepted in writing by the Company, and that the Company
reserves the right to reject this subscription in whole or in part.  The Company
is raising capital through the sale of up to approximately 620,000 Shares. 
Subscriptions may be rejected for insufficient documentation or for such other
reason as the Company may determine, in its sole discretion, to be in the best
interests of the Company.  The Company, in its sole discretion, reserves the
right to close this offering at any time.  In the event the Subscriber’s
subscription is accepted by the Company, (the “Closing”) Subscriber’s Shares
shall be issued as of the date specified by the Company at the time of
acceptance.

 

--------------------------------------------------------------------------------


 

3.                                       Warrants.  Subscriber shall receive
5-year warrants, (the “Warrants”) in substantially the form attached hereto as
Exhibit A, to purchase a number of shares of Common Stock equal to 125% of the
total number of Shares purchased hereunder at an exercise price equal to the
Purchase Price paid for the Shares.

 

4.                                       Registration Rights.  The Shares
purchased hereunder, together with the shares issuable upon exercise of the
Warrants (the “Warrant Shares”), shall have registration rights pursuant to the
Registration Rights Agreement attached hereto as Exhibit B.

 

5.                                       Subscriber’s Representations and
Warranties.  Subscriber represents, warrants, acknowledges and agrees to the
following.

 

a.                                       Subscriber is a resident of the state
indicated on the signature page hereof, is legally competent to execute this
Agreement, and:

 

(i)                                     if Subscriber is an individual, has his
or her principal residence in such state and is at least 21 years of age; or

 

(ii)                                  if Subscriber is a corporation,
partnership, trust or other form of business organization, has its principal
office in such state; or

 

(iii)                               if Subscriber is a corporation, partnership,
trust or other form of business organization, Subscriber has not been organized
for the specific purpose of acquiring the Shares.

 

b.                                      This Agreement is and shall be
irrevocable, except that the Subscriber shall have no obligations hereunder in
the event that the subscription is not accepted by the Company in whole or in
part.

 

c.                                       The Subscriber has read this Agreement
carefully and, to the extent believed necessary, has discussed the
representations, warranties and agreements and the applicable limitations upon
the Subscriber’s resale of the Shares and Warrant Shares with counsel.

 

d.                                      The Subscriber understands that no
federal or state agency has made any finding or determination regarding the
fairness of this offering, or any recommendation or endorsement of this
offering.

 

e.                                       The Subscriber is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the Act.

 

Entities that are accredited investors under Rule 501 include, among others,
certain banks, savings and loan associations, registered securities
broker-dealers, insurance companies, registered investment companies and
trusts.  Individuals that are accredited investors under Rule 501 include, among
others, any natural person whose individual net worth, or joint net worth with
that person’s spouse,

 

2

--------------------------------------------------------------------------------


 

exceeds $1 million; or who had income in excess of $200,000 in each of the two
most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and who has a reasonable expectation of reaching
the same income level in the current year.

 

f.                                         The Subscriber has received from the
Company or others and has read copies of the Company’s filings with the U.S.
Securities and Exchange Commission (the “SEC”), and has had an adequate
opportunity to ask questions of and receive answers from the Company regarding
these documents (the “SEC Filings”).

 

g.                                      The Subscriber represents that the
Subscriber, if an individual, has adequate means of providing for his/her
current needs and personal and family contingencies and has no need for
liquidity in his/her investment in this offering.

 

h.                                      The Subscriber is financially able to
bear the economic risk of this investment, including the ability to afford
holding the Shares, Warrants and Warrant Shares (collectively, the “Securities”)
for an indefinite period, or to afford a complete loss of its investment.

 

i.                                          The Subscriber is purchasing the
Securities for the Subscriber’s own account, with the intention of holding the
Securities for investment purposes and not for the purpose of reselling or
otherwise participating, directly or indirectly, in a distribution of the
Securities, and shall not make any sale, transfer or other disposition of any
portion of the Securities purchased hereby without registration under the Act
and any applicable securities act of any state or unless an exemption from
registration is available under such acts.

 

j.                                          The Subscriber’s overall commitment
to investments that are not readily marketable is not disproportionate to the
Subscriber’s net worth, and the Subscriber’s investment in the Securities will
not cause such overall commitment to become excessive.

 

k.                                       The Subscriber understands that an
investment in the Securities is a highly illiquid investment, and that, the
Subscriber will have to bear the economic risk of the investment indefinitely
(or at least until such shares may become registered for resale as provided
under this Agreement) because the Securities has not been registered under the
Act and is being issued pursuant to a private placement exemption under
Regulation D, on the grounds that no public offering is involved.  Therefore,
the Securities cannot be offered, sold, transferred, pledged or otherwise
disposed of to any person, unless either it is subsequently registered under the
Act and applicable state securities laws or an exemption from registration is
available and the Subscriber obtains a favorable opinion of the Company’s
counsel to that effect.

 

l.                                          Prior to registration of the Shares
by the Company pursuant to Section 4 hereof, the Subscriber understands that the
provisions of Rule 144 promulgated under the Act are not available for at least
one (1) year to permit resale of the Securities, and there can be no assurance
that the conditions necessary to permit routine sales of the Securities under
Rule 144 will ever be satisfied, and, if Rule 144 should become available,
routine sales made in reliance on

 

3

--------------------------------------------------------------------------------


 

its provisions could be made only in limited amounts and in accordance with the
terms and conditions of the Rule.  The Subscriber further understands that in
connection with sales for which Rule 144 is not available, compliance with some
other registration exemption will be required, which may not be available.

 

m.                                    The Subscriber understands and agrees that
stop transfer instructions will be given to the Company’s transfer agent or the
officer in charge of its stock records and noted on the appropriate records of
the Company to the effect that the Securities may not be transferred out of the
Subscriber’s name unless either the Securities become registered for resale
under the Act or it is established to the satisfaction of counsel for the
Company that an exemption from the registration provisions of the Act and
applicable state securities laws is available therefor.  The Subscriber further
agrees that there will be placed on the certificates for the Shares and Warrant
Shares, or any substitutions therefore, a legend stating in substance as
follows, that the Subscriber understands and agrees that the Company may refuse
to permit the transfer of the stock out of its name and that the stock must be
held indefinitely in the absence of compliance with the terms of such legend. 
The Company agrees to remove the following restrictive legend from the
certificates, upon request from the Subscriber, promptly following the
effectiveness of the Registration Statement covering the resale of the Shares
and Warrant Shares and each Subscriber certifies that it will thereafter sell
the common stock evidenced by such unlegended certificates only pursuant to the
final prospectus as permitted under the Registration Rights Agreement or
pursuant to Rule 144.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT AND MAY NOT BE
SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE
CORPORATION) REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY BE MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS.

 

n.                                      The Subscriber has been given the
opportunity to review the Company’s SEC Filings, and to ask questions of, and
receive answers from, Company representatives concerning the Company and the
terms and conditions of the offering and to obtain such other information as the
Subscriber desires in order to evaluate an investment in the Common Stock.

 

o.                                      The Subscriber did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.

 

p.                                      Neither the Subscriber nor any of its
affiliates has, directly or indirectly, engaged in any “short sales” of the
Company’s securities or other hedging strategies.  Subscriber covenants that it
will not engage in any short sales of the Company’s securities so long as it
holds

 

4

--------------------------------------------------------------------------------


 

any Shares or Warrants purchased hereunder and it will comply with all
securities laws in connection with its investment and trading practices.

 

q.                                      The Subscriber agrees to indemnify the
Company, its directors, officers and employees, and to hold them harmless from
and against any and all liability, damages, costs or expenses, including
reasonable attorney fees, on account of or arising out of (i) any inaccuracy in
the Subscriber’s representations and warranties hereinabove set forth; (ii) the
disposition of any of the Securities which it will receive, contrary to its
foregoing representations and warranties; and (iii) any action, suit or
proceeding based upon either the claim that the Subscriber’s representations or
warranties were inaccurate or misleading or otherwise cause for obtaining
damages or redress from the Company, its directors, officers or employees, or
the disposition of any portion of the Securities.  Notwithstanding the
provisions of this Section 5.q., no Subscriber shall be required to indemnify
any person in an amount in excess of the aggregate Purchase Price paid by such
Subscriber hereunder.

 

6.                                       Company Representations and
Warranties.  Except as disclosed in the Company’s SEC Filings, the Company
represents and warrants to the Subscriber as follows:

 

a.                                       Organization and Standing.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as now conducted.  The Company is duly qualified and authorized to do
business, and is in good standing as a foreign corporation, in Virginia and in
each other jurisdiction where the nature of its activities and of its properties
makes such qualification necessary, except where a failure to do so would not
have a material adverse effect on the Company.

 

b.                                      Capitalization.  The authorized and
outstanding capital of the Company, as of March 21, 2005, consisted of:  171,586
shares of undesignated and unissued Preferred Stock, $0.01 par value per share;
and 36,000,000 shares of Common Stock, $0.01 par value per share, 8,511,904 of
which were issued and outstanding.

 

All of the outstanding shares of Common Stock and Preferred Stock that have been
duly authorized and validly issued are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.  The
Company has duly and validly reserved the Shares and Warrant Shares for issuance
as contemplated hereby.  Except as disclosed in the SEC Filings, there are no
outstanding rights of first refusal, preemptive rights or other rights, options,
warrants, conversion rights or other agreements, either directly or indirectly,
for the purchase or acquisition from the Company of any shares of its capital
stock.

 

c.                                       Authorization.  All corporate action on
the part of the Company and its directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
the Company’s obligations hereunder and thereunder, and the authorization,
issuance, sale and delivery of the Securities has been taken.  This Agreement,
when executed and delivered by the Company and the respective other parties
thereto, shall constitute a valid and legally binding obligation of the Company
enforceable in accordance with

 

5

--------------------------------------------------------------------------------


 

its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors, rules and laws governing specific
performance, injunctive relief and other equitable remedies.

 

d.                                      Validity of the Shares.  The Shares,
when issued pursuant to the terms of this Agreement (and the Warrant Shares,
when issued pursuant to the terms of the Warrants), will be validly issued, and
fully paid and nonassessable and will be free of any liens or encumbrances;
provided, however, that the Shares and Warrant Shares will be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein.

 

e.                                       Compliance with Other Instruments.  The
Company is not in violation of any provisions of its Certificate of
Incorporation or its Bylaws as amended, or of any provisions of any material
agreement or any judgment, decree or order by which it is bound or any statute,
rule or regulation applicable to the Company.  Subject to the compliance with
such filings as may be required to be made with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and certain state
securities commissions, the execution, delivery and performance of this
agreement and the issuance and sale of the Shares pursuant hereto, will not
result in any such violation or be in conflict with or constitute a default
under any such provisions or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company.

 

f.                                         Governmental Consents.  All consents,
approvals, orders or authorization of, or registrations, qualifications,
designations, declarations or filings with, any federal or state governmental
authority on the part of the Company required in connection with the valid
execution and delivery of this agreement, the offer, sale or issuance of the
Shares, or the consummation of any other transaction contemplated hereby, have
been obtained (other than post-sale filings pursuant to applicable state and
federal securities law).

 

g.                                      Accuracy of Reports.  The SEC Filings
required to be filed by the Company within the year prior to the date of this
Agreement under the Securities Exchange Act of 1934 have been duly filed, were
in substantial compliance with the requirements of their respective forms, were
complete and correct in all material respects as of the dates at which the
information was furnished, and contained (as of such dates) no untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

 

h.                                      Disclosure.  No representation or
warranty of the Company contained in this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 

i.                                          Financial Statements and Commission
Filings; Undisclosed Liabilities.

 

(1)                                  Included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2003 (the “2003 10-K”) are true and
complete copies of the audited consolidated balance sheets (the “Balance
Sheets”) of the Company as of December 31, 2002 and

 

6

--------------------------------------------------------------------------------


 

2003, and the related audited statements of income, changes in stockholders’
equity and cash flows for the years ended December 31, 2001, 2002 and 2003 (the
“Financial Statements”), accompanied by the reports of the Company’s auditors. 
The Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), applied consistently with the
past practices of the Company (except as may be indicated in the notes thereto),
and as of their respective dates, fairly present, in all material respects, the
consolidated financial position of the Company and the results of its operations
as of the time and for the periods indicated therein.  The Company keeps proper
accounting records in which all material assets and liabilities and all material
transactions of the Company are recorded in conformity with GAAP.

 

(2)                                  As of their respective filing dates, the
financial statements of the Company included in the SEC Filings required to be
filed by the Company within the year prior to the date of this Agreement
complied as to form in all material respects with then applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP, applied consistently
with the past practices of the Company, and as of their respective dates, fairly
presented in all material respects the financial position of the Company and the
results of its operations as of the time and for the periods indicated therein
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as permitted by Form 10-Q, and Regulations S-K and S-X of
the SEC).

 

(3)                                  Since December 31, 2003, neither the
Company nor any of the Company’s Subsidiaries has incurred any liabilities or
obligations of any nature, whether or not accrued, absolute, contingent or
otherwise, other than liabilities (i) disclosed in the SEC Filings filed prior
to the date of this Agreement, (ii) adequately provided for in the Balance
Sheets or disclosed in any related notes thereto, (iii) not required under GAAP
to be reflected in the Balance Sheets, or disclosed in any related notes
thereto, (iv) incurred in connection with this Agreement, or (v) incurred in the
ordinary course of business.

 

j.                                          Litigation.  Except as set forth in
the Company’s SEC Filings, there are no claims, actions, suits, investigations
or proceedings pending or, to the Company’s knowledge, threatened proceedings
against the Company or its assets, at law or in equity, by or before any
governmental authority, or by or on behalf of any third party.

 

k.                                       Investment Company.  The Company is
not, and following the Closing of the transactions contemplated hereunder will
not be, an “investment company” within the meaning of that term under the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC.

 

l.                                          Listing and Maintenance Requirements
Compliance.  The Company has not received notice (written or oral) from any
stock exchange or market on which the Common Stock is listed to the effect that
the Company is not in compliance with the continuing listing or maintenance
requirements of the exchange or market.

 

7

--------------------------------------------------------------------------------


 

m.                                    Compliance.  The Company is in compliance
in all material respects with all applicable laws (including the Sarbanes-Oxley
At of 2002 and the rules promulgated thereunder) and all orders of, and
agreements with, any governmental authority applicable to the Company or any of
its assets.  The Company has all permits, certificates, licenses, approvals and
other authorizations required under applicable laws or necessary in connection
with the conduct of its businesses, except where the failure to have such
permits, certificates, licenses, approvals and other authorizations would not
have a material adverse effect on the Company.

 

n.                                      No Integrated Offering.  The Company has
not, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act of 1933 or cause
this offering of Securities to be integrated with prior offerings of securities
by the Company for purposes of the Securities Act of 1933 or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of Nasdaq; nor will the Company take any action or steps that
would require registration of the Securities under the Securities Act of 1933 or
cause the offering of the Securities to be integrated with other offerings in a
manner that would require such registration.

 

o.                                      Material Non-Public Information.  The
Company has not disclosed to the Subscriber any material non-public information
that (i) if disclosed, would reasonably be expected to have a material effect on
the price of the Company’s common stock or (ii) according to applicable law,
rule or regulation, should have been disclosed publicly by the Company prior to
the date hereof, but which has not been so disclosed.

 

p.                                      Valid Private Placement.  Subject to the
accuracy as to factual matters of each Subscriber’s representations in Section 5
of each Purchase Agreement, the Securities may be issued to the Subscribers
pursuant to the transaction documents without registration under the Securities
Act of 1933 or the securities laws of any state.

 

7.                                       Assignment.  This Agreement is not
transferable or assignable by the Subscriber.

 

8.                                       Expenses.  The Company and the
Subscriber shall bear their own expenses with respect to this Agreement and the
transactions contemplated hereby.

 

9.                                       Correct Information.  All information
which the Subscriber has provided concerning the Subscriber or its financial
position and the Subscriber’s knowledge of financial and business matters is
correct and complete as of the date hereof, and if there should be any material
change in such information prior to the Company’s acceptance of the
subscription, the Subscriber will immediately provide the Company with such
information.

 

10.                                 Miscellaneous.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware. 
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and may be amended only by a writing
executed by all parties.

 

8

--------------------------------------------------------------------------------


 

11.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

12.                                 Legal Opinion.  The Company agrees to
deliver to the Subscribers at Closing an opinion from its legal counsel in
substantially the form attached hereto as Exhibit A.

 

13.                                 Removal of Restrictive Legend.  If the
Company shall fail for any reason (other than by reason of a failure, breach or
omission on the part of the Subscriber) to remove the restrictive legend on the
terms set forth in Section 5.m. of this Agreement within 5 trading days of a
proper request to do so made by the Subscriber, then the Company shall, in
addition to any other remedies available to the Subscriber, pay as additional
damages in cash to such Subscriber on each day such legend is not removed an
amount equal to 2.0% multiplied by the product of (a) the sum of the number of
shares for which the legend has not been removed and (b) the excess of the
Closing Sale Price (as defined in the Warrant) of the common stock (as of the
fifth trading day following the date on which the request for legend removal is
received by the Company) over the per share Purchase Price for the Shares.

 

14.                                 Form 8-K Filing.  On or before the second
business day following the Closing, the Company shall file a Current Report or
Form 8-K with the SEC describing the material terms of the transactions
contemplated by this Agreement.  Upon the filing of this required report, to the
knowledge of the Company, no Subscriber shall be in possession of material
nonpublic information received from the Company or any of its officers,
employees or agents that is not disclosed in the Form 8-K.

 

9

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement
effective on this the          day of March 2005.

 

$

=

total payment by Subscriber

 

 

 

 

=

Number of Shares of common stock purchased

 

 

 

$

1.63

=

per share purchase price

 

 

 

 

=

Number of Warrants to be issued to Subscriber

 

 

 

 

 

 

Signature of Subscriber

 

 

 

 

 

 

Address

Printed or typed name of Subscriber (in

 

exactly the form in which securities are to

 

be registered and issued)

 

 

 

 

 

 

Printed or Typed Name and Title of person

 

signing

 

 

 

For Company Use Only:

 

ACCEPTED effective on the        day of March 2005 on behalf of VCampus
Corporation for                Shares of common stock.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------